IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-50717
                          Conference Calendar


EVERETT JEROME NICKSON,

                                      Plaintiff-Appellant,

versus

G.H. VALDEZ, Captain; MR. KNOX; DOMINGUEZ STATE JAIL;
NURSE QUARHARDO; NURSE MYERS,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-01-CV-735
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Everett Jerome Nickson, Texas prisoner # 815724, seeks

permission to proceed in forma pauperis (IFP) to appeal the

denial of his 42 U.S.C. § 1983 complaint, in which he alleged

that the defendants were deliberately indifferent to his medical

needs.

     An appellant may challenge a district court’s certification

decision that an appeal would not be taken in good faith by

filing in this court a motion to proceed IFP.     See Baugh v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50717
                                 -2-

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.

§ 1915(a)(3); FED. R. APP. P. 24(a)(5).    The motion, however,

“must be directed solely to the trial court’s reasons for the

certification decision.”    See Baugh, 117 F.3d at 202.   Nickson’s

IFP motion is not directed to the district court’s reasons for

the certification decision; therefore, he has not established an

entitlement to proceed IFP.

      The merits of Nickson’s appeal are “inextricably intertwined

with the certification decision,” and, therefore, we may also

entertain the issue whether the appeal should be dismissed.       See

id.   A prison official acts with deliberate indifference if he

“knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.”     Farmer v. Brennan,

511 U.S. 825, 837 (1994).   The undisputed material facts are not

ones from which the inference could be drawn that a substantial

risk of serious harm existed to Nickson’s health or safety.

Nickson therefore cannot establish deliberate indifference as a

matter of law.

      Nickson’s negligence claims against defendants Valdez and

Knox for breach of their duty to maintain the steam press are not

cognizable in a 42 U.S.C. § 1983 proceeding and were therefore

properly dismissed.   See Neals v. Norwood, 59 F.3d 530, 532-33

(5th Cir. 1995).
                           No. 02-50717
                                -3-

     Nickson has not established that an appeal would not involve

nonfrivolous issues.   His motion for IFP status is therefore

denied, and his appeal is dismissed as frivolous.   See 5TH CIR.

R. 42.2; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     IFP MOTION DENIED; APPEAL DISMISSED.